Citation Nr: 0335961	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1965 and from April 1965 to May 1972.  

The claims file contains a report of a rating decision in 
June 2000 wherein the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
disability.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision wherein the RO, in 
pertinent part, denied entitlement to service connection for 
a back disability and TDIU.  

Apparently, the RO reopened and denied the claim of service 
connection for a back disability.  Although the RO took this 
action, the Board is required to consider whether the 
appellant has submitted new and material evidence to reopen 
the claim before considering the claim on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); Barnett v. Brown, 8 
Vet. App. 1 (1995).  Such consideration is set forth in the 
decision below.  

In June 2003, the veteran testified before the undersigned 
Veteran Law Judge via a video conference hearing with the RO, 
and presented additional evidence with the proper waiver of 
Agency of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2003). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  In an unappealed rating decision of June 2000, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disability.  

3.  Evidence submitted since the June 2000 rating decision is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim.  

4.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling, and hearing loss and tinnitus, both rated as 10 
percent disabling.  The combined schedular evaluation is 60 
percent.

5.  The veteran has a general education certificate, and 
employment experience as a forklift operator and in warehouse 
maintenance.  

6.  The veteran's service-connected disabilities, when 
associated with his educational attainment and occupational 
background, do not preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 2000 decision wherein 
the RO declined to reopen the claim of entitlement to service 
connection a back disability is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

New and Material Evidence

The evidence which was of record prior to the June 200 rating 
decision wherein the RO declined to reopen the claim of 
entitlement to service connection for deterioration of the 
back spine is reported in pertinent part below.

Medical history and examination reports dated in August 1964 
and March 1965 are negative for reported complaints or 
diagnoses of back disorders.  An April 1965 enlistment 
examination for airborne training report is negative for 
findings and a reported history of back disorders.  The 
service records show that the veteran was treated for 
lumbosacral strain in February 1967.  In August 1967, he 
complained of coccygeal pain on sitting and it was noted that 
there had not been any trauma.  Back disorders were not found 
on an examination conducted in March 1972.  

In September 1990, the veteran filed a claim alleging 
entitlement to service connection for a back disorder. 

VA records reflect ongoing complaints of and treatment for 
low back pain.  X-rays obtained in September 1990 revealed a 
normal lumbosacral spine with no fracture of severe arthritic 
changes.  It was also noted that the trabecular pattern was 
coarse as with anemia.  On visits made in August and October 
1990, a 20-year history of chronic low back pain was noted.  
In October 1990, the veteran reported that he was informed 
that his back was deteriorating and that there had not been 
any injury.  Arthritic changes were not found at that time.  

A VA examination was conducted in February 1991.  The veteran 
reported that he injured his back during a parachute jump, 
and that he was not examined or treated.  Reportedly, he was 
first treated at a VA facility in September 1990 with Motrin.  
X-rays were obtained and showed the following: a moderately 
severe degree of demineralization of all of the bony 
structures resulting in an unusual accentuation of the 
vertical striations of the trabecular pattern of the 
vertebral bodies; small osteophytes in the upper lumbar 
region; little or no lipping below L2; reasonably well-
preserved intervertebral joint spaces in the lumbar spine 
with slight narrowing of the lumbodorsal intervertebral 
joint; patent sacroiliac joints; minimal benign ilial 
sclerosis; no spina bifida or spondylosis; and no other 
abnormalities of consequence.  The examiner diagnosed lower 
thoracic spondylosis with history of low back injury.

By rating action of July 1991, the RO denied the claim of 
service connection for deterioration of the spine.  The RO 
pointed out that the service medical records revealed one 
occasion of treatment for back pain when he reportedly lifted 
some heavy objects, and that lumbosacral strain was diagnosed 
instead of a specific condition.  The RO further noted that 
the first evidence of post-service treatment was in September 
1990 and that the VA examination revealed a full range of 
motion with some pain on motion and normal strength and 
sensation in the lower extremities.  The RO denied service 
connection for a back condition as the first evidence of a 
back condition was shown in 1990.  Notice of the decision, 
including information concerning the veteran's appellate 
rights, was issued in July 1991.  Appellate action was not 
initiated.  

The veteran filed an application to reopen the claim in April 
2000.  The veteran included a copy of his 1967 service 
medical records showing treatment for lumbosacral strain and 
coccygeal pain.  

VA records dated from 1990 to 2000, document the ongoing 
complaints of and treatment for low back pain.  X-rays were 
taken in August 1998 and revealed mild degenerative changes 
characterized by osteophyte formation with disk space 
relatively well preserved.  

In June 2000, the RO declined to reopen the claim on the 
basis that new and material evidence had not been submitted.  
Notice of the decision, including information concerning his 
appellate rights, was issued in August 2000.  Appellate 
action was not initiated.  

The evidence associated with the claims file following the 
June 2000 rating decision wherein the RO denied reopening the 
claim of entitlement to service connection for a low back 
disorder is reported in pertinent part below. 

In April 2002, the veteran filed an application to reopen the 
claim.  He noted that he was a paratrooper during service 
making approximately 60 jumps, and that he had jumped out of 
a C 141 in 1966.  

In June 2003, the veteran testified at a personal hearing and 
presented a radiographic examination report dated in June 
2003.  The examination revealed L2-3 annular tera with disc 
protrusion and L5-S1 disc protrusion.  

The veteran testified that he made about 40 jumps during 
service and that they would wear their gear during these 
jumps.  At times, he would fall on his back.  When he went to 
a medic on one occasion, he was given a couple of pills.  In 
1967, he hurt his back while they were lifting ammunition and 
was seen for coccyx pain six months later.  In January 1969, 
he was seen after he had fallen on the ice.  When he got out 
of service in 1972, he sought treatment at a VA facility and 
did not return due to a bad experience.  He would use over 
the counter medications to treat his back problems.  
Subsequently, he started seeking treatment at a VA facility 
in San Antonio, Texas falling on the ice.  While in Germany, 
he hurt his back when they were unloading ammunition.  


TDIU

Service connection is currently in effect for PTSD rated as 
50 percent disabling, and hearing loss and tinnitus both 
rated as 10 percent disabling.  The veteran's total combined 
rating is 60 percent.

A VA Agent Orange examination was conducted in November 1990, 
and the examiner listed definite diagnoses of 
hypercholesterderma, generalized anxiety, and history of 
duodenal ulcer.  At the time, the veteran also complained of 
chronic right foot pain.  Sensorineural hearing loss was 
diagnosed on a VA examination of February 1991.  VA treatment 
records reflect the ongoing complaints of and treatment for 
PTSD, depression, alcohol abuse, low back pain, right 
shoulder complaints, sinus complaints, a neck tumor, knee 
pain.  Hearing loss and tinnitus were diagnosed on VA 
examinations of November 1999.  

In April 2002, VA received the veteran's completed VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability).  The veteran reported that his 
service-connected PTSD prevents him from securing or 
following any substantially gainful occupation, and that he 
had been hospitalized within the past 12 months.  The veteran 
reported the name of his physician and stated that he had 
been treating the veteran since 2000.  The veteran reported 
that 1997 was the was the date that his PTSD affected his 
full time employment and the date when he last worked full 
time and became too disabled to work.  He worked 40 hours a 
week in warehouse maintenance with a plastics company from 
1992 to 1997, and that he lost "all" time from his illness.  
He indicated that he left his last job because of his 
disability and that he did not expect to receive disability 
retirement benefits or workers compensation benefits.  He has 
not tried to obtain employment since he became too disabled 
to work.  The veteran reported that he obtained a general 
education certificate and that he had not received any other 
education and training before and after he became disabled to 
work.  

A VA psychiatric examination was conducted in July 2002, and 
the examiner noted a review of the claims folder.  The 
examiner reported that there had been no psychiatric 
hospitalizations since the last rating action of 2000 and 
that the veteran had been hospitalized in January 2002 for a 
heart problem.  The veteran was receiving psychiatric care at 
a VA outpatient clinic and that he had also seen a counselor 
every other week.  

The examiner noted the following with regard to the veteran's 
psychosocial functional status: currently unemployed due to a 
variety of factors including limited job skills for other 
employment opportunities and medical problems that employers 
want to avoid; able to maintain self care and continued 
responsibility to maintain the lawn and take care of small 
household repairs; reasonably good health except for back 
problems, hypertension, and possible cardiac problems; and 
limited social relationships outside of his immediate family 
and limited recreational or leisure interests.  

The examiner diagnosed chronic PTSD, a single episode of 
major depressive disorder in remission, and possible alcohol 
abuse.  The examiner reported a Global Assessment of 
Functioning (GAF) Scale score of 60 on the basis of moderate 
symptoms and moderate difficulty in social interactions 
including few friends.  The examiner commented that it was 
difficult to ascertain the degree to which the veteran's 
alcohol use contributes to his overall functioning, but 
speculated that the GAF score would not be any higher even if 
the veteran abstained from alcohol use.  

The veteran was considered capable of managing his benefit 
payments in his own best interest.  The examiner found that 
the veteran's PTSD symptoms continued to impact his 
functional status and quality of life.  The examiner opined 
that the veteran's PTSD symptoms did not appear to be 
responsible for the veteran losing his job five years ago as 
he was laid off, but the current problems with unemployment 
are related to difficulty finding a new job due to limited 
job skills, other medical problems and age.  

Regarding a prognosis for improvement of psychiatric 
condition and impairment in functional status, the examiner 
found that the overall prognosis was very guarded and that 
his status would likely be chronically impaired.  The 
examiner noted the veteran's use of medication and commented 
that it has been of some benefit but has not resulted in 
improvement beyond the last rating decision.  The examiner 
estimated that it is possible that the veteran would 
experience some improvement if he were to discontinue 
drinking alcohol.  

A VA audiometric examination was conducted in July 2002, and 
the examiner noted a review of the claims file in the report.  
The veteran reported that his tinnitus interferes with 
communication and hearing, and is severe.  The examiner 
stated the testing revealed moderate to moderately severe 
sensorineural hearing loss from 2000 to 4000 Hertz in the 
right ear and moderately severe to severe mixed loss of 
hearing sensitivity from 500 to 4000 Hertz in the left ear.  
The examiner diagnosed tinnitus and hearing loss, and noted 
that hearing aids were in place.  

A personal hearing was conducted in June 2003.  The veteran 
testified that he does not like to be around others much and 
had become forgetful.  He reported receiving treatment for 
PTSD every three months and going to regular counseling 
sessions every two weeks.  The veteran testified that his 
treatment consists of counseling, therapy and medication, and 
he stated that he had not had any recent hospitalizations for 
PTSD.  

Regarding employment, he had not worked for the past six 
years.  His last term of employment lasted four years when he 
worked as a forklift operator in a warehouse.  The veteran 
testified that he had been the only employee in his 
department who was laid off.  After being laid off, he did 
not seek employment and had not applied for Social Security 
Administration (SSA) benefits.  The veteran reported that he 
is unable to work because of his back and PTSD.  He also 
stated that he would not be hired if he were to tell a 
potential employer that he takes medication.  He speculated 
that he would be able to work if a lot of people are not 
around.  The veteran was not certain if he could function in 
a telephone type of job.  


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).


A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the 

claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. 
Cir. 2000) (upholding the first two prongs of the Cohen new 
and materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  The change in 
the law is applicable in this case because the appellant's 
claim was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  




A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

With respect to reopening, the amendments at 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) redefine new and material evidence 
and the duty to assist in applications to reopen previously 
and finally denied claims but were made effective as of the 
date of publication (August 29, 2001) and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  In this matter, the new regulations 
do apply since the veteran's application to reopen was filed 
in April 2002.  Therefore, the Board will apply the current 
version of the regulation.


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).


TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  



In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.


Analysis

Preliminary Matter: Duty to Notify & to Assist

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is applicable.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).


In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for reopening a claim with new and material evidence and for 
establishing entitlement to a TDIU in the September 2002 
statement of the case.   

Furthermore, with regard to notice the Board points out that 
the RO provided the text of the duty to assist and 
notification provisions of the VCAA in the September 2002 
statement of the case.  In May 2002, the RO sent the veteran 
a letter informing the veteran of the following: VA's duty to 
assist in obtaining evidence; what evidence must show for 
entitlement; when and where to send pertinent information; 
what VA had done to assist the claim; and how to contact VA 
for additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the September 
2002 statement of the case.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time, because the procedural actions of the RO are in 
agreement with and adhere to the mandates of this new law 
with respect to the duty to notify and the duty to assist the 
veteran in the development of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The May 2002 letter did give the veteran 30 days to respond.  
However, more than one year has elapsed since the issuance of 
the letter, and the veteran presented testimony at a hearing 
conducted in June 2003.  Therefore, the veteran has been 
given a full year to respond to the VCAA notice, and all 
evidence, including his testimony, has been obtained and 
associated with the claims file.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West 2002); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disability, which the RO 
declined to reopen in June 2000.  When an appellant seeks to 
reopen a finally denied claim, the Board must review all of 
the evidence submitted since that action to determine whether 
the claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final June 2000 decision 
consists of service medical records, VA records, and a June 
2003 radiographic examination report.  

The evidence of record prior to June 2000 does show that the 
veteran was seen for low back complaints on several occasions 
in 1967, but a back disorder was not diagnosed on examination 
on examination in March 1972, several months prior to the 
veteran's discharge from service.  The first documented post-
service back complaints appear in the VA records dated in 
1990, over twenty years after the treatment rendered in 1967.  
Although the post-service records associated with the file 
prior to and after the June 2000 RO decision do show a 
diagnosed back condition, the records are devoid of medical 
opinions linking the current findings to the findings 
recorded in the service medical records in 1967.  Therefore, 
the evidence is not new and material as it does not address a 
crucial element required to establish service connection, a 
medical nexus between the inservice condition and the current 
findings.  

The Board finds that the evidence submitted since the June 
2000 refusal to reopen the claim for a back disorder is not 
new and material.  Therefore, the claim is not reopened.  




TDIU

As noted, service connection is in effect for hearing loss 
rated as 10 percent disabling, tinnitus rated as 10 percent 
disabling, and PTSD rated as 50 percent disabling.  The 
combined rating is 60 percent.  Even when considering the 
additional examination and treatment records added to the 
file since the grant of service connection and assignment of 
a 50 percent rating for PTSD in September 2000, it does not 
appear that any higher evaluation for TDIU purposes is 
warranted, as the July 2002 VA examiner did not find an 
increase since the initial rating decision.  Regarding the 
hearing loss and tinnitus, even when considering the 
examination findings and the applicable rating criteria, an 
increase has not been shown.  

The veteran does not meet the minimum percentage requirements 
for a TDIU under section 4.16(a) because none of his service-
connected disabilities are rated as 60 percent disabling.  
Under such circumstances, the veteran can only be awarded a 
TDIU, pursuant to the procedures set forth in section 
4.16(b), if this is an exceptional case, and the veteran is 
otherwise shown to be unemployable due to his service-
connected disabilities.  Unfortunately, there is no such 
probative evidence in this case.

The veteran asserts that he is unemployable as a result of 
his service-connected disabilities, and his nonservice-
connected back condition.  However, he does not have the 
training or and expertise to render a competent and probative 
(persuasive) opinion on the subject.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Moreover, no such competent and probative 
evidence to support those assertions has been presented.

Regarding the competent evidence of record, the Board points 
out that on the most recent VA examination of July 2002, the 
examiner cited a variety of factors that contributed to the 
veteran's unemployment status.  

The examiner specifically found that the veteran's PTSD did 
not appear to be the reason for the termination of employment 
and that the veteran's difficulties finding new employment is 
due to limited job skills, other medical problems and age.  
In addition, the VA examiner assigned a GAF score of 60, 
which contemplates moderate symptoms and moderate difficulty 
in social, occupation, or school functioning such as a few 
friends and conflicts with peers and co-workers.  With 
respect to hearing loss, the veteran did complain that it 
interferes with communication, but the records do show that 
the veteran uses hearing aids.  Therefore, it is reasonable 
to find that a finding of unemployability based solely on the 
service-connected disabilities is not warranted.  

Although the veteran argues that he is unemployable due to 
his service-connected disabilities, he did speculate that it 
would be possible for him to work if others were not around.  
This statement is consistent with the VA examiner's 
assignment of a GAF score of 60, since such a score 
contemplates situations involving conflicts with co-workers 
characteristic of moderate difficulty in occupational 
functioning.  Therefore, it is reasonable to find that the 
veteran could function in a different working environment 
that would accommodate his PTSD, as well as hearing loss and 
tinnitus. 

The Board also finds that the veteran's circumstances are not 
so exceptional as to warrant a grant of a TDIU under the 
provisions of section 4.16(b).  The veteran has a general 
education certificate, and has experience working as a 
forklift operator in a warehouse.  The VA examiner did note 
that the veteran's limited job skills have affected his 
ability to secure employment.  Therefore, it is reasonable to 
find that training would widen the veteran's employment 
options.  The examiner also cited the veteran's age as a 
factor, but as indicated above, age is not a factor for 
consideration in the award of a TDIU.  Pertaining to his 
ability to work when he was, in fact working, the Board notes 
that, the veteran has not argued and the evidence does not 
show that he was unable to perform his duties solely due to 
his PTSD, hearing loss and tinnitus.  As noted, the VA 
examiner found that other medical conditions did contribute 
to the veteran's difficulties with employment.  

Therefore, it appears that the service-connected PTSD, 
hearing loss, tinnitus, have made the veteran's ability to 
work somewhat difficult.  However, it has not been shown that 
the veteran's service-connected disabilities have completely 
precluded employment.  Assuming arguendo that the veteran 
assertions are accepted as credible for the purpose of 
establishing that his service-connected disabilities would 
interfere with his ability to work in his chosen profession, 
if he were still working, even demonstrated inconvenience or 
interference with work as a result of service-connected 
disabilities, alone, is not equivalent to a total inability 
to work which is required for a TDIU.  Moreover, while the 
veteran has reported that he has not worked full-time or at 
all since 1997, he has submitted no documentary evidence 
showing that his service-connected disabilities have resulted 
in unemployability.

For all the foregoing reasons, the Board finds that the 
criteria for the award of a TDIU are not met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back disability, the appeal is denied.

Entitlement to a TDIU is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



